[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Tolle v. Spherion of Mid-Ohio, Inc., Slip Opinion No. 2017-Ohio-2923.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-2923
    THE STATE EX REL. TOLLE, APPELLEE, v. SPHERION OF MID-OHIO, INC.,
                                   ET AL., APPELLANTS.

  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as State ex rel. Tolle v. Spherion of Mid-Ohio, Inc., Slip Opinion
                                   No. 2017-Ohio-2923.]
Court of appeals’ judgment affirmed on the authority of State ex rel. Cordell v.
        Pallet Cos., Inc.
       (No. 2015-1717—Submitted April 4, 2017—Decided May 23, 2017.)
               APPEAL from the Court of Appeals for Franklin County,
                             No. 14AP-717, 2015-Ohio-3593.
                                     _______________
        {¶ 1} The judgment of the court of appeals is affirmed on the authority of
State ex rel. Cordell v. Pallet Cos., Inc., ___ Ohio St.3d ___, 2016-Ohio-8446, ___
N.E.3d ___.
        O’CONNOR, C.J., and FRENCH, O’NEILL, FISCHER, and DEWINE, JJ., concur.
                            SUPREME COURT OF OHIO




       O’DONNELL and KENNEDY, JJ., dissent and would schedule oral argument
and issue a ruling on the merits following oral argument.
                              _________________
       Badnell & Dick Co., L.P.A., and Kelly L. Badnell, for appellee.
       Lee M. Smith & Associates Co., L.P.A., and Elizabeth P. Weeden, for
appellant Spherion of Mid-Ohio, Inc.
       Michael DeWine, Attorney General, and Kevin J. Reis, Assistant Attorney
General, for appellant Industrial Commission.
                              _________________




                                        2